In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Giacobbe, J.), dated March 27, 2006, which granted the respective motions of the defendants Sub-Zero Freezer Company, Inc., and Staten Island Appliance Company for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs.
The respondents demonstrated their respective prima facie entitlement to summary judgment dismissing the complaint insofar as asserted against them (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). In opposition, the plaintiff failed to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Mastro, J.E, Covello, McCarthy and Dickerson, JJ., concur. [See 12 Misc 3d 1155(A), 2006 NY Slip Op 5090KU) (2006).]